Citation Nr: 0835471	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-38 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
November 1995 to March 1996, and a period of active duty 
service from February 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2005.  A statement of the case was issued in September 
2005, and a substantive appeal was received in November 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 1995 report of medical examination, the veteran's 
spine was clinically evaluated as normal.  Additionally, in a 
July 1995 report of medical history, the veteran checked the 
appropriate box to deny recurrent back pain.  However, 
various service treatment records from November 1995 to 
November 2004 show that the veteran complained of and was 
treated for back pain and chronic low back pain.  Moreover, 
reports of medical history from August 2003 and March 2004 
show that the veteran marked the appropriate circle to 
indicate a past/current medical history of recurrent back 
pain or any back problem.  In the August 2003 report of 
medical assessment, the veteran marked the appropriate box to 
confirm that she had been seen by or been treated by a health 
care provider, admitted to a hospital, or had surgery since 
her last medical assessment/physical examination; and she 
noted "lower back pain."  The August 2003 report of medical 
examination shows that the veteran's spine was clinically 
evaluated as "abnormal"; and it was noted that midline and 
left paraspinous muscles at level of L2-L3, negative straight 
leg raise, negative sciatic notch tenderness, and negative 
Waddell's sign.  Heel, toe, duck walk were all normal.  A 
June 2004 physical evaluation board proceedings reveals that 
there was low back pain with normal radiographs, range of 
motion within normal limits, and no focal neurological 
deficits.  And while it was noted that the condition existed 
prior to service, it was also noted that the low back 
disability had not been permanently service aggravated.      

It is readily clear that the veteran complained of low back 
pain in service.  However, VA spine examination in October 
2004 resulted in an impression of no evidence of orthopedic 
or neurological dysfunction in this veteran.  The claim has 
therefore been denied to date on a finding of no current 
chronic low back disability.  Nevertheless, the Board notes 
that the claims file was apparently not available to the 
October 2004 VA examiner.  Under the particular circumstances 
of this case which involves documented low back complaints 
during service, the Board believes that careful review of the 
claims file, to include such service medical records, is 
necessary for an informed medical determination as to current 
disability. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA spine examination by a medical doctor.  
It is imperative that the claims file be 
reviewed by the examiner in conjuction 
with the examination.  Any medically 
indicated special tests, such as x-rays, 
should be conducted.  After reviewing the 
claims file, the examineir should clearly 
report whether there is a medical 
diagnosis of current chronic low back 
disability.  If so, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or more 
degree of probability) that such current 
chronic low back disability is causally 
related to service. 

2.  After completion of the above, the RO 
should review the claims file and 
determine if service connection is 
warranted for low back disability.  If 
the benefit remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




